By the Court,

Bronson, J.
Independant of minor objections, there is a fatal misjoinder of counts. The two first counts are on promises [ *185 ] made by the intestate in his life *time, though the right of action did not accrue until after his death. On these counts the judgment would be de bonis intestatoris; although a promise by the administrators is alleged, the counts show that the original obligation was contracted by the intestate. Carter v. Phelps, 8 Johns. R. 440. The four remaining counts are on promises made by the administrators, and relate wholly to transactions after the death of the intestate. On these counts, the judgment would be de bonis propriis. As to the money counts, vid. Rose v. Bowler, 1 H. Black. 108. Bridgen v. Parkes, 2 B. & P. 424. Powell v. Graham, 7 Taunt. 580. Jennings v. Newman, 4 T. R. 347. 2 Saund. 117, c. note. Myer v. Cole, 12 Johns. R. 349. Demott v. Field, 7 Cowen, 58. The count upon an account stated, might have been joined with the two first counts, if the accounting had been of moneys due from the intestate in his life time ; but it is of moneys due from the administrators. Reynolds v. Reynolds, 3 Wend. 244. The case of Powell v. Graham, 7 Taunt. 580, so far as it relates to the insimul computassent count, is' not law in this state, if it is in England.
Beyond the misjoinder, the second count is bad, for not averring notice of demand and non-payment of the note ; and the other counts are not very formally drawn.
Judgment for defendants.